Per Curiam:
The assignments of error in this case are all to findings of fact by the auditor. The finding’s referred to come up to us with the weight of the verdict of a jury. This is especially so where, as here, the auditor’s findings have been approved by the court. It ought to be an extreme case — one of clear error— where we .are asked to go over the evidence to correct matters of fact found by an auditor and approved by the court below. No attempt is made in the paper book of appellant to point out any such clear error. In fact, almost the entire argument refers to the law of the case.
Decree affirmed and the appeal dismissed, at the costs of the appellant.